  Case 2:20-cv-07803-RGK-RAO Document 9 Filed 12/10/20 Page 1 of 2 Page ID #:224

                                 UNITED STATES DISTRICT COURT                                                     JS6
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2: 20-cv-07803-RGK-RAO                                      Date    December 10, 2020
 Title             HUGO SANDEZ v. PTG LOGISTICS, LLC, et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
            Joseph Remigio (Not Present)                                       Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On July 23, 2020, Hugo Sandez (“Plaintiff”), filed suit against PTG Logistics, LLC, et al
(“Defendants”). In his Complaint, Plaintiff asserts state claims for various violations of the California
Labor Code and California Business and Professions Code.

        On August 26, 2020, Defendants removed the action to this Court alleging diversity of
citizenship. Upon review of Defendants’ Notice of Removal, the Court hereby remands the action for
lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

        In their Notice of Removal, Defendants point out that Plaintiff generally alleges underpayment
and insufficient payment during his employment with PTG, which spanned over two years. Defendants
then state that in 2019, Plaintiff’s gross pay was $188,441.16. Using this figure, Defendants conclusorily
state that damages in this action easily exceed the jurisdictional minimum.

       The Court finds that Defendants’ assertions are improperly speculative, resulting in a failure to
plausibly allege that the amount in controversy requirement has been met. Therefore, the action is
hereby remanded to state court for all further proceedings.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:20-cv-07803-RGK-RAO Document 9 Filed 12/10/20 Page 2 of 2 Page ID #:225

                           UNITED STATES DISTRICT COURT                                                   JS6
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       2: 20-cv-07803-RGK-RAO                                   Date     December 10, 2020
 Title          HUGO SANDEZ v. PTG LOGISTICS, LLC, et al


         IT IS SO ORDERED.

cc: Superior Court (Long Beach), Case No. 20LBCV00335


                                                                                           :
                                                         Initials of Preparer   jre




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 2 of 2
